Citation Nr: 0728178	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  98-20 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of a 
fistula removal.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1956 to 
November 1957.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision.

The veteran's claim was initially denied by the Board in 
January 2000 as not being well-grounded.  The veteran 
appealed that decision and the claim was remanded by the 
Court of Appeals for Veterans Claims (Court) in December 2000 
for compliance with notice requirements.  Following provision 
of the notice, the Board, in July 2002, again denied the 
veteran's claim as it concerned the fistula, and initiated 
development of the claim concerning a back disability.  The 
veteran again appealed the decision regarding a fistula to 
the Court, which again vacated the Board's decision, for 
compliance with the terms of a joint motion for remand.  The 
Board remanded this matter in August 2003 pursuant to the 
Court's order, and at the same directed that the development 
initiated in 2002 concerning the back disability claim be 
accomplished.  The case has since been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's service medical records are missing, and his 
personnel records appear to be incomplete.  In attempting to 
obtain any available service records, in July 2004, the RO 
sent a request to the National Personnel Records Center 
(NPRC) asking it to furnish sick/morning reports from 
September 1, 1957 to October 21, 1957.  The NPRC replied that 
veteran's unit organization and company were needed.  This 
information was never resubmitted to NPRC.  The veteran's DD-
214 indicated that he was assigned to Company B of the 32nd 
Engineer Battalion, USAMC, Ft. Hood, Texas.  This request 
should be resubmitted to the NPRC.

In 1999, the veteran underwent a fissurectomy which was 
performed by Dr. Carlos A. Vergara, but it is unclear whether 
all of the records from that procedure, as well as the pre-op 
and post-op treatment, have been associated with the 
veteran's claims file.  As it would seem these might refer to 
any prior surgery in the area, or impairment arising 
therefrom, this should be done.

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC and request that they 
obtain the morning reports and/or sick 
reports for Company B, 32nd Engineer 
Battalion, USAMC, Ft. Hood Texas for the 
period between September 1, 1957 and 
October 31, 1957.

2.  With any needed assistance from the 
veteran, contact Dr. Carlos A. Vergara, as 
well as the Hospital Interamericano, and 
request all of the records related to the 
veteran's 1999 fissurectomy.

3.  When the development has been 
completed, schedule the veteran for 
another VA anus and rectum examination.  
The examiner should be provided with the 
veteran's claims file and asked to fully 
review it.  The examiner should diagnose 
any disability related to a surgery to 
correct an anal fistula, and should 
comment on whether there is any evidence 
of a fistula surgery roughly 50 years 
prior; and, if so, the examiner should 
describe any residuals of the surgery such 
as scarring. 

4.  After the development of the claim has 
been completed, the RO should again review 
the record, conduct any additional 
development which is deemed necessary; and 
then should readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



